                                          Case 3:16-cv-03495-SK Document 105 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 16-cv-03495-SK
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     STARBUCKS CORPORATION,
                                  11                    Defendant.

                                  12          On October 23, 2020, Defendant Starbucks Corporation filed a motion for judgment on the
Northern District of California
 United States District Court




                                  13   pleadings and noticed it to be heard on November 30, 2020. (Dkt. No. 99.) Plaintiff failed to
                                  14   appear for the hearing. Accordingly, the Court HEREBY issues an ORDER TO SHOW CAUSE
                                  15   why monetary sanctions in the amount of $500 should not be imposed on counsel and why this
                                  16   case should not be dismissed for failure to prosecute pursuant to Rule 41(b) of the Federal Rules
                                  17   of Civil Procedure. Plaintiff shall respond in writing by no later than December 9, 2020 as to why
                                  18   such sanctions should not be imposed.
                                  19          IT IS SO ORDERED.
                                  20   Dated: December 1, 2020
                                  21                                                   ______________________________________
                                                                                       SALLIE KIM
                                  22                                                   United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
